De G-raee, J.
(dissenting.) I cannot concur in the reversal of the judgment. The points and propositions advanced by appellant, and upon which he predicates a reversal, have to do with certain legal phases of the case involving primarily the admissibility of evidence. The sufficiency of the evidence to sustain the verdict returned is not questioned on this appeal, and with the sufficiency of the evidence in any criminal ease an appellate court is necessarily concerned. No trial in a nisi-prius court is perfect, and it is only prejudicial error that should cause an appellate court to reverse the judgment of the trial court. This is the legal effect of our statute. On an appeal *816in a criminal case this court must examine the record, and without regard to technical errors or defects which do not affect the substantial rights of the parties, render such judgment on the record as the law demands. Code Section 5462.
The testimony upon which the majority opinion predicates a reversal simply tends to prove an illegal method by the sheriff’s office in an attempt to wring from the witness Davenport a confession of the crime charged in the indictment. It constituted a perverted means of injustice to discover the perpetrator of a dastardly crime, but in my judgment and in the light of the entire record it was nonprejudicial to the defendant Williams. The implications by the defendant Williams involving and charging that Davenport committed the crime were first made on August 22d, three days after Williams had been arrested the second time charged with the murder, and it was at this time and for the first time that Williams repudiated his former statements that the watch he had sold to Cohen was “his girl’s watch,” and his later statement that he had won the watch in a crap game. The statements of Williams implicating Davenport stand uncorroborated either by the testimony of any other witness or by facts and circumstances tending to establish the truth of the claimed admissions of Davenport to the defendant, unless it may be said that the reputed conversations of Williams and Davenport in Williams’ cell, as testified by officers connected with the sheriff’s office, shall be so accepted.
It is apparent from the record that certain officers connected with the office of the sheriff of Polk County were attached to the belief that Davenport was guilty, and that Williams was innocent of the crime charged. The prosecution was placed in a peculiar situation. This is evidenced by the actions of Deputy Sheriff Lockard, by the statements of Deputy Sheriff Theis to witness Stader, and by the plan or scheme adopted by the sheriff’s office in an attempt to fasten the guilt upon Davenport. This court is not necessarily concerned with the reasons assigned or stated by the trial court in admitting the testimony upon which reversible error is based in this court. The question is, does the record and the theory of the case as disclosed by the record make the evidence in question competent and therefore admissible? I adopt the reasoning of Preston, J. in *817his dissent, and in addition thereto offer the following and additional reasons that the judgment entered should be affirmed. There is but one proposition involved and but one point in controversy in this court on this appeal.
The State had the burden of proving beyond a reasonable doubt that the defendant Williams committed the crime charged, but by reason of the claimed admissions and statements of Davenport to Williams as testified to by Williams, and having the semblance of support through certain deputy sheriffs, the State also had to disprove that Davenport committed the crime. Davenport was not on trial, and was not under indictment, but according to the testimony of Williams he was in fact the guilty party. If the jury believed the testimony of Williams, it would constitute sufficient proof that Davenport was guilty of the murder of Sara Thorsdale. It appears, as heretofore stated, that by reason of the statements made by Williams a number of persons connected with the sheriff’s office became attached to the belief that Williams was innocent and Davenport guilty, and in order to more firmly establish that belief the sheriff’s office undertook by means not recognized by law to prove the statements made by Williams.
Upon the rearrest of Williams, and on the third day thereafter, the sheriff’s office first learned from Williams the part that Davenport played. Williams for the first time, and in contradiction of his former statements, claimed he secured the wrist watch from Davenport. On that day an information was filed and a warrant issued for the arrest of George Davenport. This information was sworn to by Ray Lockard who was acting as a deputy sheriff. Davenport ivas arrested and confined in the Polk County jail, but he was not told for what crime he was arrested. On the same evening Sheriff Robb, Lockard, and other deputies brought Williams from his cell to the office of the sheriff in the county jail, and Williams was told that Davenport was under arrest and that it was up to him (Williams) to disprove the statements in reference to the watch and other matters against him and that they were going to give him a chance and intended to put Davenport in the cell with him and that these deputies or others would be listening and that this was his opportunity to show that Davenport killed the girl.
*818As a part of the same plan or scheme Davenport was also called in and was told that he would be placed in the cell with Williams and that he should find out from Williams about the murder of Miss Thorsdale. Davenport at this time did not know that Williams was acting under instructions, and Davenport consented, as he said, in order to help law and justice. Davenport was placed in Williams’ cell and deputy sheriffs and others were placed in cells on each side of the one occupied by Williams and Davenport. Some of the persons who were “listening in” claim that Davenport made some statements which were offered as admissions indicating that he knew something about the death of the girl. About one o’clock in the morning Davenport was taken out of the cell and was told that whisky would be furnished or sent to the- cell and that he and-Williams were to drink it with the express purpose of finding out if something more could be learned. Davenport was again placed in the cell and shortly thereafter a colored fellow by the name of Sam Greer was sent .in with a bottle of whisky which the three men drank. It is quite apparent that the whole purpose of this transaction was an attempt to get some admissions or statements of some kind out of Davenport, since it was Williams who occupied the vantage ground and was taken into the confidence of the sheriff’s office. The sheriff’s force not satisfied with this plan or the results thereof at a later time and in furtherance of the scheme to implicate Davenport took Davenport one night to the place where the body of Miss Thorsdale had been found and there with the thought of forcing a confession from Davenport made him believe that he was about to be hanged. No confession was secured. The preliminaries to this affair were made realistic with handcuffs, chains and rope. Even a shot was fired by the sheriff with the hope that the negro Davenport with a little of the superstition of his race still in his make-up would tell something connecting him with the crime. No words fell from his lips except a prayer to his God that those who were about to hang him would be forgiven. The trial court permitted these matters to be shown by the State on rebuttal, and after Williams and those who had carried out the original scheme in the attempt to implicate Davenport had testified. All of the matters in the first instance which have reference to the *819conversation of Davenport and Williams in the cell were introduced into this record by the defendant, and his friendly witnesses from the sheriff’s office.
It is the claim of the State that since the sheriff and his deputies had taken the stand and testified to the conversations in the cell, it was competent for the State to show what other means were used against Davenport in order to fasten this crime upon him and to acquit Williams. It is always competent to show the interest, if any, of a witness in the outcome of a trial. His credibility and the weight to be given his testimony is a jury matter and if the testimony showed that Williams in connection with certain law-enforcing officers were attempting to build up a defense, and to cast a doubt upon the State’s testimony proving or tending to prove the guilt of Williams, then it was proper for the State to show the methods that were used not only in the first attempt but in other methods that had the same end in view. Some of the witnesses who testified to his statements in the cell were presen]; and took part later in the attempt to force admissions from Davenport. It was competent to show these transactions as under this record it would tend to prove their feeling and their interest in the case and as bearing upon the truthfulness and credibility of the statements credited to Davenport, but denied by him.
The defendant put into this record certain statements of these witnesses which had’to do with the issues in this case, and it was competent for Davenport not only to deny that he had ever made such statements but to show the circumstances and conditions in which he found himself, not only at that time but at another time when some of the same witnesses were present.
The State had the burden of proving the guilt of Williams, and by reason of the claim of Williams, incidentally, to prove the innocence of Davenport. To establish the guilt of Davenport whisky was sent to the cell by the sheriff for the real purpose of getting Davenport- drunk. Williams knew and had been told by the sheriff that parties would be present and would listen to what was said between him and Davenport. Davenport did not know this. This was a scheme. The defendant was a party to that scheme. The State had a right to prove all of the circumstances connected with that scheme to show the feeling, *820the interest and the methods used. These matters went to the good faith of the witnesses. The jury was entitled to say what weight should be given to the claimed statements, and whether the statements alleged to have been made by Davenport were made and were to be understood in an incriminating sense or as a part of a play presumably to involve Williams, but in fact to fasten guilt on Davenport, who was an actor in this drama, but was not there by voluntary appearance. These matters we repeat are all competent to go to the jury in determining the credibility of the witnesses and the weight to be given their testimony under such circumstances. This record establishes the fact that there was a scheme or plan on the part of certain persons to fasten the crime on Davenport, and to establish the innocence of Williams. Therefore, all matters in connection therewith which are shown to be in the furtherance and the carrying out of such a scheme or plan were competent to be proved by the State. This evidence was provoked by Williams. The State is not required under such circumstances to be content with a bare denial from the party accused by the defendant. The limitations placed on the prosecution depend largely on the circumstances in each particular case, and when a defendant injects such an issue, the State is privileged to meet it. Under this record the evidence offered by the State on rebuttal in my judgment does not constitute reversible error. I would affirm.